Title: To John Adams from Jonathan Dickinson Sergeant, 11 – 12 April 1776
From: Sergeant, Jonathan Dickinson
To: Adams, John


     
      Dear Sir
      Princeton 11. Apl. 1776
     
     Your late worthy Governor Hutchinson used to mark some of his Letters confidential. You will give me Leave to use this Hint and at the same Time to take the Liberty of adding that, I believe, You know pretty well whom I can confide in, among our Acquaintances in Congress.
     The Jersey-Delegates (will You believe it) are not in the sweetest Disposition with one another. Mr. D’ Hart has gone home with an avowed Determination not to return without General Livingston and at the same Time has declared that he will offer himself as a Candidate for the Provincial Convention thinking that a more important post, in order that he may control the mad Fellows who now compose that Body. He has signified the dangerous Disposition of Mr. Smyth and another of his Colleagues; and all the great and the mighty ones in the Colony are preparing to make their last Stand against the principle of levelling which prevails in it. Mr. Smith’s Health it seems will not admit of his Attendance, at least not very steadily. In the mean Time I have engaged to return whenever called upon by General Livingston and Mr. D’Hart; but rather believe they will not call upon me, tho I have wrote to them requesting it, in order that the Colony may not be unrepresented—tho I fear it will be misrepresented if we attend.
     Whether to return without them is a Matter of some Doubt with me, especially since I have been told that some very pious People are circulating a Rumour that I have left Congress in Disgust at the Doctrines of Independency which are there advanced. Whether I may not do more good at home considering all things I am at a Loss to determine. If my Colleagues should go into the provincial Convention I should be glad to meet them there; and I know the old Leven of Unrighteousness will strive hard to poison that Body by pushing in every Creature that can lisp against Independence, which in other Words, in my Opinion, is every Creature who would wish to give up the Quarrel. In Congress, if I am to be alone, it will avail little; if with my Colleagues less still. Here I can and will preach up the Necessity of a new Government.
     From this State of the Case I should be much obliged by your Opinion. If You will let me have that and inclose the Copy of a Paper I spoke with You about the Evening before I left Town, by the Saturday’s post I shall take it as a Favour. By Sunday I must determine one Way or the other if possible.
     
     You will be good enough to excuse this Trouble and deliver the inclosed packet with my Compliments to Mr. Hewes and beg him to forward it for a Friend of mine here and believe me to be, with great Respect and Esteem, Your Friend and most hble. Servt.,
     
      Jona D Sergeant
     
     
     
      12. Apl. 1776
     
     P.S. I have been disappointed in the Conveyance by which I proposed to have forwarded this Letter and have therefore broke open the Packet to add this Postscript.
     If I could receive your Answer by the Return of the post I should be glad, and that you would inform me how Matters go among You. Doctor Rush has sent me an Evening-post containing a Dialogue on Government said by him to have been wrote by an Author to whom he pays high Compliments. The Pennsylvania Assembly have resolved to stick by their Instructions he tells me. What do their Constituents think of them? The grand difficulty here is that People seem to expect Congress should take the first Step by declaring Independence, as they phrase it. One Cimon has endeavoured to have a piece printed in New York and Philadelphia, calculated to lead them into a Method of doing the Business; and I believe the People of some of our Eastern Counties will be likely to revolt against the old Government at the first Hint. But if a single Stroke will not do they must be repeated: and I wish People universally could have their Attention fixed to the Question of new and old Government instead of waiting for Deliverance from Congress. There is a Tide in Human things and I fear if we miss the present Occasion we may have it turn upon us. I declare boldly to People Congress will not declare Independence in Form; they are independent; every Act is that of Independence and all we have to do is to establish Order and Government in each Colony that we may support them in it. Could not this Idea be substituted in the place of Independence in the Controversy, which, as it is treated, is no determinate Object, brings nothing to an Issue. Meantime the Catos (Cato You know is the common name of a Negroo-Slave in Modern Times) will keep us in play talking about it and about it ’till the Spirit of the People will evaporate or those blessed Commissioners will have Time to play their pranks. God bless us! I wish Quebec was taken! What think You of all this? Adieu, Yours,
     
      JDS.
     
    